JOHN W. STEED, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 535, 2008.
Supreme Court of Delaware.
Submitted: February 11, 2009.
Decided: February 19, 2009.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
Myron T. Steele, Chief Justice.
This 19th day of February 2009, it appears to the Court that:
(1) On August 4, 2008, the appellant, John W. Steed, pled guilty to two counts of Robbery in the First Degree, one count of Possession of a Firearm During the Commission of a Felony, and one count of Conspiracy in the Second Degree. The Superior Court sentenced Steed on October 3, 2008. This is Steed's direct appeal.
(2) The parties agree and the record reflects that the oral pronouncement of Steed's sentence and the written sentencing order are inconsistent. On appeal, Steed raises two claims arising from the sentencing irregularity. Prior to the time for filing the answering brief, the State has filed a motion to remand the appeal "for clarification of the sentence and determination of whether other relief may be appropriate." Steed's counsel does not oppose the State's motion to remand.
NOW, THEREFORE, IT IS ORDERED that this matter is REMANDED to the Superior Court for the clarification and reimposition of Steed's sentence. Jurisdiction is not retained.